PER CURIAM:
Defendant was tried upon a charge of statutory rape in May of 1975. On the morning of the third day of trial, defendant, who was free on bond, did not return to the courtroom after a recess. The trial proceeded in his absence, and the jury returned a verdict of guilty. Defendant was not apprehended until some ten and one-half years later. On December 12, 1985, defendant was sentenced as a persistent offender to imprisonment for a period of twenty-five years. He now appeals, claiming various trial errors. The state has filed a motion to dismiss the appeal because of defendant’s escape.
It has long been the rule in the State of Missouri that a criminal defendant who escapes during his trial or post trial proceedings forfeits his right of appeal. State v. Peck, 652 S.W.2d 244, 245 (Mo.App.1983); State v. Lafata, 614 S.W.2d 27, 29 (Mo.App.1981). See also White v. State, 558 S.W.2d 372, 375 (Mo.App.1977). Accordingly, we hold that the state’s motion should be sustained.
Appeal dismissed.